United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 19-3038
                    ___________________________

                        Samuel Zean; Eunice Zean

                   lllllllllllllllllllllPlaintiffs - Appellants

                                       v.

                     Choice Hotels International, Inc.

                   lllllllllllllllllllllDefendant - Appellee
                                  ____________

                 Appeal from United States District Court
                      for the District of Minnesota
                              ____________

                          Submitted: April 7, 2020
                           Filed: April 17, 2020
                               [Unpublished]
                              ____________

Before COLLOTON, BEAM, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Samuel and Eunice Zean appeal the district court’s1 dismissal of their pro se
action against Choice Hotels International, Inc. (CHI). Upon de novo review,
see Waters v. Madson, 921 F.3d 725, 734 (8th Cir. 2019) (standard of review), we
affirm. Initially, we lack jurisdiction over the claim brought under 42 U.S.C.
§ 2000a-2, as the Zeans did not establish that they filed a charge with the appropriate
state agency before filing their federal action. See 42 U.S.C. § 2000a-3(c) (requiring
notice to state authority as prerequisite to filing civil action when state law prohibits
public accommodations discrimination); Minn. Stat. § 363A.28, subd. 1 (person
aggrieved by civil rights violation may file charge with state commissioner); Bilello
v. Kum & Go, LLC, 374 F.3d 656, 659 (8th Cir. 2004) (when state law prohibits
discrimination in public accommodations, plaintiff must establish he has satisfied
statutory jurisdictional prerequisites before filing federal action).

       We agree with the district court that the complaint made only a conclusory
allegation regarding CHI’s apparent authority over the Quality Inn, and thus failed
to state claims against CHI under 42 U.S.C. § 1981, the Minnesota Human Rights
Act, and state defamation law. See Affordable Cmtys. of Mo. v. Fed. Nat’l Mortg.
Ass’n, 714 F.3d 1069, 1074 (8th Cir. 2013) (claim was properly dismissed where
plaintiff failed to plead facts establishing necessary element of agency relationship
under state law); Lyman Lumber Co. v. Three Rivers Co., 400 N.W.2d 811, 813
(Minn. Ct. App. 1987) (elements of apparent authority). We also agree that the
complaint did not plead sufficient facts to plausibly allege that CHI wrote the
allegedly libelous statement at issue. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(claim has facial plausibility when plaintiff pleads factual content that allows court
to draw reasonable inference that defendant is liable for alleged misconduct).




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Hildy
Bowbeer, United States Magistrate Judge for the District of Minnesota.

                                          -2-
The judgment is affirmed. See 8th Cir. R. 47B.
               ______________________________




                            -3-